Case: 14-11060      Document: 00513063174         Page: 1    Date Filed: 06/02/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 14-11060                                  FILED
                                  Summary Calendar                             June 2, 2015
                                                                             Lyle W. Cayce
                                                                                  Clerk
MOHAMED MAHDI ABDULKADIR,

                                                 Plaintiff-Appellant

v.

BRUCE P. SADLER, Assistant District Attorney,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:14-CV-33


Before JONES, BENAVIDES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Mohamed Abdulkadir, Texas prisoner # 1529001, appeals the district
court’s dismissal, as frivolous and for failure to state a claim, of his pro se 42
U.S.C. § 1983 complaint, in which he alleged that Bruce P. Sadler, Assistant
District Attorney for Potter County, Texas, unconstitutionally denied him
DNA testing or review of previously performed testing, and denied him




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-11060    Document: 00513063174    Page: 2   Date Filed: 06/02/2015


                                No. 14-11060

appointment of counsel. Abdulkadir sought the DNA testing to challenge his
2008 Texas conviction of felony aggravated sexual assault of a child.
      No freestanding federal constitutional right exists for a convicted
individual to obtain evidence for post-conviction DNA testing, but Texas has
established such a right under state law. Dist. Att’y’s Office for Third Jud.
Dist. v. Osborne, 557 U.S. 52, 67-73 (2009). To state a claim for relief under
§ 1983 as to that state law, Abdulkadir must show that the Texas statutory
scheme, as applied to him, violated his due process rights. See Skinner v.
Switzer, 131 S. Ct. 1289, 1297-98 (2011).
      Abdulkadir argues that the district court erred in dismissing his
complaint because material factual issues remain unresolved, specifically, his
need for DNA evidence to prove his innocence. Additionally, he asserts that
the district court made improper credibility determinations and that Sadler
denied him DNA evidence at trial and on appeal in violation of his due process
rights.   Abdulkadir fails to identify any unconstitutionality in the Texas
statutory scheme for providing convicted prisoners access to DNA testing,
much less identify the unconstitutional element of that scheme as applied to
him. See Skinner, 131 S. Ct. at 1297-98. Thus, he has shown no error in the
district court’s determination that he failed to state a claim. See Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009); Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir.
2005).
      The judgment of the district court is AFFIRMED.




                                      2